             Case 1:20-cr-00144-VSB Document 24 Filed 03/30/20 Page 1 of 3



                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                   Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                      Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                LONG ISLAND
 1 Penn Plaza, Suite 5315                                               1103 Stewart Avenue, Suite 200
New York, New York 10119                                                 Garden City, New York 11530
 Telephone: (212) 349-9000                                                 Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                          E-mail: william@saponepetrillo.com

                                                                                March 30, 2020

Hon. Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                     Re:   United States v. Joshua Gumora
                                           Docket No.: 20-CR-144

Dear Judge Broderick:

        I am CJA counsel to Defendant Joshua Gumora. On March 24, 2020, I filed a motion
seeking Mr. Gumora’s pre-trial release with, among other conditions, the special condition of
home confinement with electronic monitoring. I am concerned for Mr. Gumora’s safety, given the
conditions at the MCC relative to COVID-19 coupled with his                   medical conditions.
In the afternoon of March 24th, I supplied the Court with a brief supplement to my motion.

        On March 25, 2020, the government filed a response in opposition to Mr. Gumora's motion.
I write now to provide the Court with some additional information I have received since last week,
which I believe further supports Mr. Gumora’s motion for release. I also respectfully ask Your
Honor to allow the parties to appear by telephone to be heard on Mr. Gumora’s motion, as
permitted by the CARES Act signed into law on Friday.

      Since filing my motion, I have had an opportunity to communicate further with
Mr. Gumora. He clarified for me that he not only suffers from


                               that place Mr. Gumora at a higher risk for developing serious
complications if he contracts COVID-19.

         When he was in the custody of NYC DOCS, Mr. Gumora was receiving four medications
to treat his:                                                                      . Since



                                                    1
          Case 1:20-cr-00144-VSB Document 24 Filed 03/30/20 Page 2 of 3



being transferred to federal custody, Mr. Gumora has consistently received only his
medication.

         He was receiving          to treat his      until February 25, 2020, when the MCC was
placed on lockdown while the institution tried to locate a firearm that had been smuggled into the
facility. Since that date, Mr. Gumora has not received this vital medication. He has not received
any medication for his                                           since arriving in federal custody,
despite multiple requests.



                                                                           Since last week, the
BOP has also published additional information regarding the number of inmates and staff who
have been diagnosed with COVID-19. According to the BOP, 19 inmates and 19 staff have tested
positive for the virus.1 This includes three inmates and two staff members at MCC New York,
where Mr. Gumora is housed.2 Further, the first inmate in BOP custody has died from
complications related to COVID-193, further underscoring the danger posed to those inmates with
underlying health conditions.

        We suspect that the number of infected individuals at MCC is actually a great deal higher
than the three identified by the BOP on its website. Without revealing any attorney-client
confidences, we have come to learn that five inmates from Mr. Gumora’s unit have been taken out
with presumptive symptoms of COVID-19. Further, other inmates who are experiencing
symptoms are reticent to report them because they fear being ostracized by other inmates and
because they do not want to be forced into the SHU, which is the institution’s plan for segregating
infected inmates, without any ability to communicate with their families or attorneys.

        Mr. Gumora’s unit is currently locked in their cells 23 hours each day to try to limit the
spread of the virus, but everyone is still fed together, placing the 96 inmates on Mr. Gumora’s unit
in close quarters with each other. Mr. Gumora reports being in close physical contact with those
inmates who have already been removed from his unit for being symptomatic for COVID-19.
Mr. Gumora also reports that while staff members have recently been provided with gloves and
masks, inmates do not have access to any kind of protective equipment, and have had limited, if
any, access to cleaning supplies. Mr. Gumora has been asking for soap for days but has not
received any. According to Mr. Gumora, commissary was open on March 27, for the first time
since February 20. Mr. Gumora used this opportunity to try to buy antibacterial soap but was not
sent any. He has reported that the unit is supposedly being sent bottles of cleaning solution and
rags, but the cleaning solution they have received is not an alcohol- or bleach-based cleaner.

        While we readily acknowledge that Mr. Gumora has a poor criminal history that includes
several convictions and warrants based on his failure to appear, we believe that, given the realities
of the current health crisis, Mr. Gumora’s lack of ties outside New York, his lack of money or

1
  https://www.bop.gov/coronavirus/
2
  Id.
3
  First Known Federal Inmate Dies of Coronavirus, at https://reason.com/2020/03/29/first-known-federal-
inmate-dies-of-coronavirus/
                                                   2
         Case 1:20-cr-00144-VSB Document 24 Filed 03/30/20 Page 3 of 3



resources, and the requested condition of home confinement with electronic monitoring, he does
not present a risk of flight or danger to the community. Further, we believe that
Mr. Gumora’s continued incarceration at the MCC New York presents a clear and present danger
to his health—I dare say to his life—something that no human being should be forced to
experience.

      For the reasons stated above, as well as in our March 24, 2020 motion and supplement, we
ask that the Court grant Mr. Gumora’s release on bond with the condition of home confinement
with electronic monitoring. In the alternative, we ask that the Court please schedule a tele-
conference so that the parties may further address the issues raised in Mr. Gumora’s motion and
the government’s opposition.

     I thank Your Honor for your consideration and wish everyone well.

                                                                 Respectfully submitted,

                                                                 /s/ Edward V. Sapone
                                                                 Edward V. Sapone

cc: AUSA Daniel Wolf




                                              3
